OPINION — AG — (1) WHEN A BOARD OF EDUCATION OF A SCHOOL DISTRICT, ACTING IN GOOD FAITH AND FOR THE BEST INTEREST OF THE SCHOOL DISTRICT, ELIMINATES A TEACHING POSITION, IT MAY LEGALLY NOT RENEW THE CONTRACT OF A TENURED TEACHER SELECTED PURSUANT TO A REASONABLE PLAN OR POLICY. (2) WHEN, UPON A DECREASED IN THE NUMBER OF PUPILS, A BOARD OF EDUCATION, ACTING IN GOOD FAITH AND FOR THE BEST INTERESTS OF THE SCHOOL DISTRICT, CHANGES A TEACHING POSITION FROM FULL TIME TO PART TIME, THE CONTRACT AND SALARY OF A TENURED TEACHER SELECTED PURSUANT TO A REASONABLE PLAN OR POLICY MAY BE LEGALLY MODIFIED ACCORDINGLY. CITE: 70 O.S. 1975 Supp., 6-122 [70-6-122], OPINION NO. 71-141, 70 O.S. 1975 Supp., 6-103 [70-6-103], 70 O.S. 1975 Supp., 11-103 [70-11-103], 70 O.S. 1975 Supp., 5-117  [70-5-117], 70 O.S. 1975 Supp., 6-122 [70-6-122], 70 O.S. 1975 Supp., 6-122.1 [70-6-122.1] (HAROLD B. MCMILLAN JR)